OFFICE     OF     THE    ATTORNEY      GENERAL   OF   TEXAS

                                       AUSTIN




Hon.   I?. c.   Y~ilSOrl
County Auditor
Gray CountY
Psmpa, Texaa
Dear Sir:
                                 opinion
                                 Be:
                                      Bo.                : a Dis-
                                   l;hatis the co$uns.ation~.,.of
                                       triat ,,Glgrk
                                                   Pro
                                       undeythe'provi sions
                           /' ,";-c
                          lsg9                   \\
                                                  l
                                                  T?
          Your request for(opifiionupon he above stated ques-
tion has been reoeived by this dep 6t
                            ;   ,...7
                                      Statutes of Texae, reads




   '




       clerk in the particular suit, motion or proaeed-
       irg In which he may be appointed.*
          The term “Pro Ternpore"is defined in 50 Corpus Juris,
page 417, as follows: "For the time being; temporaril;r;
provisionally,~'
Hon. 8. C.   ‘:ri!_son,   Page 2


          Artiole 1896, R. C. S, of Texas, supra, provides
that the District Clerk Pro Tempore take an oath and enter
into.bond for the faithful performance of his duties under
such appointment, and that suah appointee shall perform each
duty required by law of the clerk in the particular suit,
motion or proceeding in whioh he may be entitled.    _
          We are therefore of the opinion that a Distriot
Clerk Pro Ternpore.although his tenure is temporary and
provisional under Artlale 1890, Revised 01~11 Statutes,
nevertheless is a Distriot Clerk, and is entitled to the
compensation allowed by law to Distriat Clerks.
          Your question, apparently, hss never been passed
on either by the courts or by,this deRgrtment, however,:
opinion No. O-722 of this department passes upon a question,
analogous in some respeats.
          Opinion No. O-722, holds that in a oounty where
the county offioers are oompensated on a salary basis, that
a speoial oounty judge whether serving in a general oapaoity
or ina probate aapaoitg only should be compensated on the
following basis: the annual salary of the judge of the
county court divided by 565 and the quotient multiplied by
the number of days aotuslly served by au?.& ,qeoihl judge.
Thenopinion further held that this compensation should be
paid from the Officers* Salary Fund of the county. We en-
close, herewith, a copy of opinion No. O-722 of this depart-
ment .
          You are respeottully advised that it is the opin-
ion of this department, that in aounties where the District
Clerk is ooiapensatedon a salary basis under the Offioers*
Salary Law, the Pro Tempore Distriot Clerk appointed under
the provisions of Article 1896, Revised Civil Statutes of
Texas, should be compensated on the following basis: the
annual salary of the District Clerk should be divided by
365 and the quotient multiplied b,rthe number of days
actually served by such Pro Tempore Distriot Clerk. This
compsnsation should be paid to the Pro Tempore District
Clerk from the Offioers' Salary Bund. All fees and monies
collected by the Fro Tempore District Clerk by virtue of
his appointment and duties .sho:ild
                                  be paid into the Officers'
Salary Fund of the county.
          you are further respeotfullp advised, that it is
the opinion of this department, thst in counties where the
Hon. 2. C. ?3lson, Page 3



District Clerk is oompensated on a fse basis, the Pro Tempore
Distriot Clerk, would be entitled to colleot, and retain as
his oompansation, all fees, aosts and oommissions earned by
him as Pro Tempora Distriot Clerk, in eaah oause, aase or
proceeding in which he served or participated. The fees,
aosts and commissions allowed him would be the same as
legally allowed to the Distrlot Clerk for the same or similar
setices in other similar oause8 or prooeedings.
         Trusting that this answers yo&   inquiry, we are

                                      Very truly yours
                                  ATTORNEY GXNERAL bB TEXAS



                                            Ym. J. Fanning
                                                 Assistant
Km.J-y':ob
                                     APPHOVEU